Case 5:13-cv-28160 Document 125-4 Filed 06/05/19 Page 1 of 3 PageID #: 1039




                           EXHIBIT D
 Case 5:13-cv-28160 Document 125-4 Filed 06/05/19 Page 2 of 3 PageID #: 1040
                                       United States Departmeil of fusfice

                                                           United States Attorney
                                                           Southern District of West Virginia


                                                           Robert C. Byrd Uniled States Courthouse    Post Ofice Box l7 13
                                                           j00 Virginia Street, East, Suite 4000     Charleston, Wf 2fi26
                                                           Charleston, WV 25301                        FA-Y: 304-347-5443
                                                           Telephone : 304-34 5-2 200                       I -800-659-8726



May 31,2019

Michael W. Carey
901 Chase Tower
707 Yirginia Street, East (25301)
P.O. Box 913
Charleston, West Virginia 25323

Andrew L. Ellis
John F. Hussell, IV
John D. (Jody) Wooton, Jr.
Wooton, Davis, Hussell & Ellis, PLLC
P. O. Box 3971
Charleston, WV 25339

        Re       James River Equipment           Virginia, LLC v. Justice Energy Company, Inc.
                 Civil Action:   5:   1   3-cv-28160 (S.D.W.Va.)

Gentlemen:

         I have reviewed the deposition testimony of the officers of Justice Energy Company,
Inc., and the latest equipment disclosures regarding Justice Energy Company, Inc. After
reviewing that testimony and all of the financial and equipment information disclosed to date,
it is clear that Justice Energy Company, Inc., is a mere corporate shell and is acting as the
alter ego for JCJ Coal Group,LLC, Blue Stone Resources, Inc., Blue Stone Coal
Corporation, Blue Stone Industries, Inc., Bluer Stone Minerals, Inc., and other corporate
entities controlled James C. Justice II and James C. Justice III ('the Justices"). I believe that
a motion to impose the obligation to pay the $1,230,000 contempt sanction assessed by Judge
Berger in this case on the other limited liability companies, corporate entities, and
shareholders for which Justice Energy Company, Inc., is serving as the alter ego is likely to
be successful.

        Justice Energy Company, Inc., is merely a shell or alter ego for the other companies
controlled by the Justices. Justice Energy Company, Inc., does not own the Red Fox mine or
the coal reserves from that mine, the equipment used at the mine, the mining permits, or
other assets employed at the mine site. The supervisors are employed by another entity
controlled by the Justices, and the sole bank account of Justice Energy Company, Inc., is
funded by another company controlled by the Justices. The coal mined by Justice Energy
Company, Inc., at the Red Fox mine is controlled and sold by another company controlled by
the Justices. Moreover, Justice Energy Company, Inc., does not have its own separate
corporate headquarters. All of the actions and activities of Justice Energy Company, Inc., are
controlled by the Justices who control the boards of these various entities. While Justice
Energy Company, Inc., may be a corporation, it is, in reality, an alter ego and shell controlled
 Case 5:13-cv-28160 Document 125-4 Filed 06/05/19 Page 3 of 3 PageID #: 1041




Messrs. Carey, Ellis, Hussell & Wooton
May 31,2019
Page2


by the Justices through their other entities and has no real separate existence under the law. I
believe that those who control Justice Energy Company, Inc., have a legal obligation and the
ultimate legal responsibility to make sure that the contempt sanction is paid.

         Judge Berger has set June 6, 2019, as the date for Justice Energy Company, Inc., to
submit a proposal, no later than June 6,2019, informing the Court as to the date by which
payment will be made in full or proposing a schedule of payments, to be completed no later
than January 1,2020, for the Court's review. I believe that it would be in the best interests of
Justice Energy Company, Inc., and its related limited liability company entities, corporate
entities, partners, board members, and shareholders that the contempt sanction be paid
immediately or that a payment plan be submitted to the Court that is properly secured and
will meet the Court's criteria set forth in the order entered yesterday. I am willing to work
with you towards a proposed agreement for a schedule of payments, to be completed no later
than January 1,2020, to pay the contempt sanction as long as those payments will be
properly funded. Of course, any such proposed agreement would be subject to DOJ and
Court approval.

        I intend to make a report to the Court in advance of the June 6, 2019, deadline and file
any necessary motions to aid in the collection of the contempt sanction assessed by the Court.
If you would like to try to reach an agreement on a potential payment plan to pay the
contempt sanction, subject to DOJ and Court approval, in advance of the June 6, 2019,
deadline, please do not hesitate to call me.

                                              Sincerely,

                                              MICHAEL B. STUART
                                              United States Attomey

                                      By:    J*'z             d4'&(8'
                                              Fred B. Westfall, Jr.
                                              Assistant United States Attorney

FBWfbwjr
